[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                                               U.S. COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                      ________________________       APRIL 19, 2005
                                                  THOMAS K. KAHN
                            No. 03-10348                CLERK
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 01-00993-CR-AJ

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

LOURDES GARCIA-RODRIGUEZ,
NANCY TOROGUET-CERVANTES,

                                                     Defendants-Appellants.

                     __________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                     _________________________

                             (April 19, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      This case is before the Court for consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005). We previously affirmed Garcia-Rodriguez’ and

Toroguet-Cervantes’ convictions and sentences. See United States v. Garcia-

Rodriguez, Case No. 03-10348 (11th Cir. Feb. 24, 2004) (unpublished). The

Supreme Court vacated our prior decision and remanded the case to us for further

consideration in light of Booker.

      On appeal, neither Garcia-Rodriguez or Toroguet-Cervantes asserted error

based on Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), or any other case

extending or applying the Apprendi principle.

      In United States v. Dockery, 11th Cir., 2005, __ F.3d __ (No. 03-16388,

March 3, 2005), after the Supreme Court’s remand with instructions to reconsider

our opinion in light of Booker, we relied on our earlier case of United States v.

Ardley, 242 F.3d 989 (11th Cir.), cert. denied, 121 S. Ct. 2621 (2001), which

observed:

      Nothing in the Apprendi opinion requires or suggests that we are
      obligated to consider an issue not raised in any of the briefs that
      appellant has filed with us. Nor is there anything in the Supreme
      Court’s remand order, which is cast in the usual language, requiring
      that we treat the case as though the Apprendi issue had been timely
      raised in this Court. In the absence of any requirement to the contrary
      in either Apprendi or in the order remanding this case to us, we apply



                                          2
      our well-established rule that issues and contentions not timely raised
      in the briefs are deemed abandoned.

Ardley, 242 F.3d at 990 (citations omitted). Thus, because Dockery had not

asserted an Apprendi (or its progeny) challenge to his sentence, we reinstated our

previous opinion. Dockery, 11th Cir., 2005, __ F.3d __ (No. 03-16388, March 3,

2005).

      Because neither Garcia-Rodriguez or Toroguet-Cervantes asserted error

based on Apprendi (or its progeny) in their appeals, we reinstate our previous

opinion this case and affirm, once again, Garcia-Rodriguez’ and Toroguet-

Cervantes’ convictions and sentences after our reconsideration in light of Booker,

pursuant to the Supreme Court’s mandate.

      OPINION REINSTATED IN PART; AFFIRMED.




                                         3